Name: 2013/91/EU: Commission Implementing Decision of 18Ã February 2013 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Latvia (notified under document C(2013) 722) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: natural environment;  animal product;  trade policy;  agricultural policy;  agricultural activity;  means of agricultural production;  foodstuff;  international trade;  health;  regions of EU Member States
 Date Published: 2013-02-20

 20.2.2013 EN Official Journal of the European Union L 47/72 COMMISSION IMPLEMENTING DECISION of 18 February 2013 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Latvia (notified under document C(2013) 722) (Text with EEA relevance) (2013/91/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures in relation to classical swine fever in the Member States or regions thereof listed in the Annex thereto. Different epidemiological situations regarding classical swine fever are registered in Member States or areas thereof. The Annex to Decision 2008/855/EC therefore consists of three parts, each listing areas of Member States, to which different measures apply according to the epidemiological situation. (2) The Member States concerned with areas listed in Part II of the Annex to Decision 2008/855/EC are to ensure that consignments of fresh pigmeat from holdings located in those areas, and meat preparations and meat products consisting of, or containing, meat of those pigs, are dispatched to other Member States only if they comply with certain requirements. (3) On 20 November 2012 Latvia reported cases of classical swine fever in wild boar in the novadi of Dagdas and Zilupes, along the border with Russia and Belarus. The wild boars were checked within the framework of a national surveillance programme. In addition, on 27 November 2012 Latvia reported classical swine fever outbreaks in backyard holdings of the same area. (4) Latvia has taken measures in the framework of Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (4) and an infected area has been established in part of the territory of the novadi of AlÃ «ksnes, RÃ zeknes, Daugavpils, Balvu, RugÃ ju, ViÃ ¼akas, Baltinavas, KÃ rsavas, Ciblas, Ludzas, Zilupes, Dagdas, Aglonas and KrÃ slavas. In addition, Latvia has submitted to the Commission a plan for the eradication of classical swine fever in the concerned area of that Member State. That plan has been approved by the Commission by Implementing Decision 2013/90/EU of 18 February 2013 approving the plan for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in certain areas of Latvia (5). (5) On the basis of the information provided by Latvia, it is appropriate to list the relevant parts of the novadi of AlÃ «ksnes, RÃ zeknes, Daugavpils, Balvu, RugÃ ju, ViÃ ¼akas, Baltinavas, KÃ rsavas, Ciblas, Ludzas, Zilupes, Dagdas, Aglonas and KrÃ slavas in Part II of the Annex to Decision 2008/855/EC. (6) Decision 2008/855/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part II of the Annex to Decision 2008/855/EC, the following entry is added: Latvia In the novads of AlÃ «ksnes the pagasti of Pededzes and Liepnas. In the novads of RÃ zeknes the pagasti of PuÃ ¡as, MÃ koÃ kalna and Kaunatas. In the novads of Daugavpils the pagasti of Dubnas, ViÃ ¡Ã ·u, AmbeÃ ¼u, BiÃ ·ernieku, MaÃ ¼inovas, Naujenes, Tabores, Vecsalienas, Salienas, Skrudalienas, Demenes and Laucesas. In the novads of Balvu the pagasti of VÃ «ksnas, KubuÃ ¼u, Balvu, BÃ rzkalnes, Lazdulejas, BrieÃ ¾uciema, VectilÃ ¾as, TilÃ ¾as, KriÃ ¡jÃ Ã u and BÃ rzpils. In the novads of RugÃ ju the pagasti of RugÃ ju and Lazdukalna. In the novads of ViÃ ¼akas the pagasti of Ã ½iguru, Vecumu, Kupravas, SusÃ ju, MedÃ evas and Ã Ã ·ilbÃ nu. In the novads of Baltinavas the pagasts of Baltinavas. In the novads of KÃ rsavas the pagasti of Salnavas, Malnavas, GoliÃ ¡evas, MÃ rdzenes and MeÃ ¾vidu. In the novads of Ciblas the pagasti of PuÃ ¡mucovas, LÃ «dumnieku, Ciblas, Zvirgzdenes and Blontu. In the novads of Ludzas the pagasti of Ã ukÃ ¡u, BriÃ £u, Isnaudas, Nirzas, Pildas, RundÃ nu and Istras. In the novads of Zilupes the pagasti of ZaÃ ¼esjes, Lauderu and Pasienes. In the novads of Dagdas the pagasti of AndzeÃ ¼u, Ezernieku, Ã Ã ·aunes, SvariÃ u, BÃ rziÃ u, Ã ¶epovas, AsÃ «nes, Dagdas, Konstantinovas and Andrupenes. In the novads of Aglonas the pagasti of KastuÃ ¼inas, GrÃ veru, Ã Ã ·eltovas and Aglonas. In the novads of KrÃ slavas the pagasti of Aulejas, KombuÃ ¼u, Skaistas, RobeÃ ¾nieku, Indras, Piedrujas, KalnieÃ ¡u, KrÃ slavas, Kaplavas, Ã ªdrÃ «Ã ¡u and Izvaltas.. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 February 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19. (4) OJ L 316, 1.12.2001, p. 5. (5) See page 70 of this Official Journal.